                        1   CLEMENT ROBERTS (SBN: 209203)                 PAUL ANDRE (SBN: 196585)
                            croberts@orrick.com                           pandre@kramerlevin.com
                        2   ORRICK, HERRINGTON & SUTCLIFFE LLP            LISA KOBIALKA (SBN: 191404)
                            405 Howard Street                             lkobialka@kramerlevin.com
                        3   San Francisco, CA 94105                       JAMES HANNAH (SBN: 237978)
                            Telephone:    (415) 773-5700                  jhannah@kramerlevin.com
                        4   Facsimile:    (415) 773-5759                  AUSTIN MANES (SBN: 284065)
                                                                          amanes@kramerlevin.com
                        5   AMY K. VAN ZANT (SBN: 197426)                 KRAMER LEVIN NAFTALIS & FRANKEL
                            avanzant@orrick.com                           LLP
                        6   FRANCES CHEEVER (SBN: 287585)                 990 Marsh Road
                            fcheever@orrick.com                           Menlo Park, CA 94025
                        7   EVAN BREWER (SBN: 304411)                     Telephone: (650) 752-1700
                            ebrewer@orrick.com                            Facsimile: (650) 752-1800
                        8   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            1000 Marsh Road                               Attorneys for Plaintiff
                        9   Menlo Park, CA 94025-1015                     FINJAN, INC.
                            Telephone:   +1 650 614 7400
                       10   Facsimile:   +1 650 614 7401
                       11   Attorneys for Defendant
                            CHECK POINT SOFTWARE
                       12   TECHNOLOGIES, INC.
                       13
                                                         UNITED STATES DISTRICT COURT
                       14
                                                    NORTHERN DISTRICT OF CALIFORNIA
                       15
                                                            SAN FRANCISCO DIVISION
                       16

                       17
                            FINJAN, INC. a Delaware Corporation,         Case No. 5:18-cv-02621-WHO
                       18
                                            Plaintiff,                   STIPULATION AND ORDER
                       19                                                EXTENDING TIME TO SUBMIT
                                  v.                                     OPPOSITION AND REPLY TO
                       20                                                PLAINTIFF FINJAN, INC.’S MOTION
                            CHECK POINT SOFTWARE                         TO IMPUTE SERVICE
                       21   TECHNOLOGIES INC., a Delaware
                            Corporation, CHECK POINT SOFTWARE            Date:        November 21, 2018
                       22   TECHNOLOGIES LTD., an Israeli Limited        Time:        10:00 a.m.
                            Company,                                     Location:    Courtroom 2, 17th Floor
                       23                                                Judge:       Hon. William H. Orrick
                                            Defendants.
                       24

                       25

                       26
                       27

                       28
ORRICK, HERRINGTON &
                                                                                                 STIPULATION AND ORDER
    SUTCLIFFE LLP                                                                    EXTENDING TIME RE MOTION TO IMPUTE
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                     5:18-CV-02621-WHO
                        1          Pursuant to Civil Local Rules 6-1(b), 6-2, and 7-12, Plaintiff Finjan, Inc. (“Finjan”) and

                        2   Defendant Check Point Software Technologies, Inc. (“Check Point”) (collectively, “the Parties”),

                        3   by and through their respective counsel, hereby stipulate to the following request to extend by

                        4   three days the deadlines for Check Point to file an opposition to Finjan’s Motion to Impute

                        5   Service on Defendant Check Point Software Technologies, Ltd. (“Motion to Impute Service”),

                        6   ECF No. 32, and for Finjan to file a reply in support thereof.

                        7          WHEREAS, on October 16, 2018, Finjan filed a Motion to Impute Service, ECF No. 32;

                        8          WHEREAS, under Civil Local Rule 7-3(a), the deadline for Check Point to file an

                        9   opposition to Finjan’s Motion to Impute Service is October 30, 2018;

                       10          WHEREAS, under Civil Local Rule 7-3(b), the deadline for Finjan to file a reply in

                       11   support of its Motion to Impute Service is November 6, 2018;

                       12          WHEREAS, to accommodate existing scheduling conflicts for Check Point, the Parties

                       13   stipulate to continue the deadline for Check Point to file an opposition to Finjan’s Motion to

                       14   Impute Service for three days until November 2, 2018;

                       15          WHEREAS, the Parties stipulate to continue the deadline for Finjan to file a reply in

                       16   support of its Motion to Impute Service until November 12, 2018;

                       17          WHEREAS, the requested continuance should not have any material effect on the

                       18   schedule in this case;

                       19          NOW THEREFORE, the Parties hereby stipulate and request that the deadline for Check

                       20   Point to file an opposition to Finjan’s Motion to Impute Service be extended from October 30,
                       21   2018 to November 2, 2018, and that the deadline for Finjan to file a reply in support of its Motion

                       22   to Impute Service be extended from November 6, 2018 to November 12, 2018.

                       23          IT IS SO STIPULATED.

                       24

                       25

                       26
                       27

                       28
ORRICK, HERRINGTON &                                                                    STIPULATION AND ORDER EXTENDING TIME RE
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                        -1-                                MOTION TO IMPUTE
     SILICON VALLEY                                                                                         5:18-CV-02621-WHO
                        1   Dated: October 25, 2018     Respectfully submitted,

                        2                               ORRICK, HERRINGTON & SUTCLIFFE LLP

                        3

                        4                               By:          /s/ Evan Brewer
                                                                          Evan Brewer
                        5                                           Attorneys for Defendant
                                                                  CHECK POINT SOFTWARE
                        6                                           TECHNOLOGIES, INC.
                        7

                        8
                            Dated: October 25, 2018     KRAMER LEVIN NAFTALIS & FRANKEL LLP
                        9

                       10
                                                        By:           /s/ Austin Manes
                       11                                                  Austin Manes
                                                                      Attorneys for Plaintiff
                       12                                                 FINJAN, INC.
                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20
                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
ORRICK, HERRINGTON &                                            STIPULATION AND ORDER EXTENDING TIME RE
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                  -2-                              MOTION TO IMPUTE
     SILICON VALLEY                                                                 5:18-CV-02621-WHO
                        1                            ATTESTATION PURSUANT TO L.R. 5-1(I)
                        2          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

                        3   document has been obtained from any other signatory to this document.

                        4
                                                                                            /s/ Evan Brewer
                        5                                                                      Evan Brewer
                        6

                        7

                        8

                        9

                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20
                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
ORRICK, HERRINGTON &                                                                     STIPULATION AND ORDER EXTENDING TIME RE
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                        -3-                                 MOTION TO IMPUTE
     SILICON VALLEY                                                                                          5:18-CV-02621-WHO
                        1                                               ORDER
                        2
                            PURSUANT TO STIPULATION, IT IS SO ORDERED.
                        3
                                   The deadline for Check Point to file an opposition to Finjan’s Motion to Impute Service,
                        4
                            ECF No. 32, is extended from October 30, 2018 to November 2, 2018, and the deadline for Finjan
                        5
                            to file a reply in support of its Motion to Impute Service is extended from November 6, 2018 to
                        6
                            November 12, 2018.
                        7

                        8   Dated: October 26, 2018
                                                                                        The Honorable William H. Orrick
                        9                                                                   United States District Judge
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20
                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
ORRICK, HERRINGTON &                                                                  STIPULATION AND ORDER EXTENDING TIME RE
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                      -4-                                MOTION TO IMPUTE
     SILICON VALLEY                                                                                       5:18-CV-02621-WHO
